Citation Nr: 0600570	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  05-02 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
residuals of a left shoulder injury to include post-traumatic 
osteoarthritis and impingement syndrome, currently evaluated 
as 40 percent disabling.  

2.  Entitlement to an initial increased disability rating for 
residuals of a neck strain due to injury to include mild 
spondylosis, currently evaluated as 30 percent disabling.  

3.  Entitlement to an initial increased disability rating for 
a dysthymic and chronic pain disorder, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an initial increased disability rating for 
left carpal tunnel syndrome, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1982 
to September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Boston, 
Massachusetts.  Specifically, in a May 2001 decision, the RO 
granted service connection for residuals of a left shoulder 
injury and awarded a 20 percent evaluation for this 
disability, effective from July 1998.  Also in that 
determination, the RO granted service connection for 
residuals of a neck strain with a question of cervical 
radiculopathy and awarded a 10 percent evaluation for this 
disability, effective from March 1998.  Additionally, by an 
October 2003 decision, the RO granted service connection for 
a pain disorder as secondary to the service-connected left 
shoulder disorder and awarded a 10 percent evaluation for 
this psychiatric disability, effective from July 2002.  

Following receipt of notification of the May 2001 and October 
2003 rating actions, the veteran perfected a timely appeal 
with respect to the initial evaluations assigned to his 
service-connected left shoulder, neck, and psychiatric 
disorders.  During the current appeal, and specifically by a 
March 2003 decision, the RO redefined the veteran's 
service-connected left shoulder disability as residuals of a 
left shoulder injury to include post-traumatic osteoarthritis 
and impingement syndrome and awarded an initial increased 
rating of 40 percent, effective from July 1998, for this 
disorder.  In that determination, the RO also redefined the 
veteran's service-connected neck disability as residuals of a 
neck strain due to injury to include mild spondylosis and 
granted an initial increased evaluation of 30 percent, 
effective from March 1998, for this disorder.  Additionally, 
by a July 2004 rating action, the RO redefined the veteran's 
service-connected psychiatric disorder as a dysthymic 
disorder and chronic pain disorder but confirmed the 
10 percent evaluation which was initially assigned to this 
disability.  


FINDINGS OF FACT

1.  By a May 2001 rating action, the RO granted service 
connection for residuals of a left shoulder injury and for 
residuals of a neck strain with a question of cervical 
radiculopathy and awarded a 20 percent evaluation (effective 
from July 1998) and a 10 percent evaluation (effective from 
March 1998), respectively, for these disabilities.  

2.  Following receipt of notification of the May 2001 
decision, the veteran perfected a timely appeal with respect 
to the assignment of the 20 percent and 10 percent ratings 
for his service-connected left shoulder and neck 
disabilities.  

3.  During the current appeal, and specifically by a March 
2003 decision, the RO awarded initial increased ratings of 
40 percent (effective from July 1998) and 30 percent 
(effective from March 1998), respectively, for the veteran's 
service-connected left shoulder disability (which was 
redefined as residuals of a left shoulder injury to include 
post-traumatic osteoarthritis and impingement syndrome) and 
his service-connected neck disability (which was redefined as 
residuals of a neck strain due to injury to include mild 
spondylosis).  

4.  In a statement dated in May 2005, the veteran expressed 
his desire to withdraw from appellate review his claims for 
initial increased ratings for his service-connected left 
shoulder and neck disabilities.  

5.  The RO has provided all required notice and has obtained 
all relevant evidence necessary for an equitable disposition 
of the veteran's claim for an initial increased rating for 
his service-connected dysthymic and chronic pain disorder.  

6.  The service-connected dysthymic and chronic pain disorder 
is manifested by evidence of lost (absent) days from work due 
to psychiatric symptomatology, mild anxiety, mild depression, 
mild memory impairment, sleep disturbance, some 
disorientation to time and place, an abnormal rate of speech, 
and a history of panic attacks.  However, evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, to 
include the issues of entitlement to initial increased 
ratings for the service-connected left shoulder and neck 
disabilities, by the veteran have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2005).  

2.  The criteria for an initial disability rating of 
30 percent, but no higher, for the service-connected 
dysthymic and chronic pain disorder are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.130, Diagnostic Codes 9422 & 9433 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Increased Ratings For The Service-Connected Left 
Shoulder And Neck Disabilities

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2005).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and a dismissal is 
therefore appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2005).  

By a May 2001 rating action in the present case, the RO 
granted service connection for residuals of a left shoulder 
injury and for residuals of a neck strain with a question of 
cervical radiculopathy and awarded a 20 percent evaluation 
(effective from July 1998) and a 10 percent evaluation 
(effective from March 1998), respectively, for these 
disabilities.  Following receipt of notification of that 
decision, the veteran perfected a timely appeal with respect 
to the assignment of the 20 percent and 10 percent ratings 
for his service-connected left shoulder and neck 
disabilities.  

During the current appeal, and specifically by a March 2003 
decision, the RO redefined the veteran's service-connected 
left shoulder disability as residuals of a left shoulder 
injury to include post-traumatic osteoarthritis and 
impingement syndrome and awarded an initial increased rating 
of 40 percent, effective from July 1998, for this disorder.  
In that determination, the RO also redefined the veteran's 
service-connected neck disability as residuals of a neck 
strain due to injury to include mild spondylosis and granted 
an initial increased evaluation of 30 percent, effective from 
March 1998, for this disorder.  

Prior to a Board decision on these initial increased rating 
issues, and specifically at the personal hearing conducted 
before the undersigned Veterans Law Judge at the RO in May 
2005, the veteran submitted a written statement in which he 
expressed his desire to withdraw from appellate review his 
appeal of his claims for initial increased ratings for his 
service-connected left shoulder and neck disabilities.  See, 
hearing transcript (T.) at 2.  This written statement is 
included in the veteran's claims folder.  

Consequently, the Board concludes that further action with 
regard to these initial increased rating claims is not 
appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 20.204 (2005).  The Board does not have jurisdiction of 
these issues and, as such, must dismiss the appeal of these 
claims.  See, 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2005).  

II.  Initial Increased Rating For The Service-Connected 
Psychiatric Disorder

A.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2005).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record:  (1)  that is necessary to substantiate the claim, 
(2)  that VA will seek to provide, and (3)  that the claimant 
is expected to provide.  In addition, VA must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§§3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable decision on the claim 
by the agency of original jurisdiction (AOJ).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also, Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

By an April 2003 letter, the RO informed the veteran of the 
criteria required, and type of evidence necessary, to support 
his claim for service connection for a psychiatric disorder.  
In addition, the RO notified the veteran that it would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  Also, the RO discussed the attempts already made to 
obtain relevant evidence with regard to this claim.  Further, 
the RO notified the veteran of his opportunity to submit 
"additional things."  

Thereafter, by the October 2003 rating action, the RO granted 
service connection for a pain disorder as secondary to the 
service-connected left shoulder disorder and awarded a 
10 percent evaluation for this psychiatric disability, 
effective from July 2002.  Following receipt of notification 
of the decision, the veteran, in November 2003, submitted a 
notice of disagreement with the 10 percent rating assigned to 
his service-connected psychiatric disability.  This document 
is the first one in which the veteran raised the increased 
rating issue.  When, as in the present case, VA receives a 
notice of disagreement raising a new issue, VA is required to 
take proper action and to issue a statement of the case if 
the disagreement is not resolved.  However, VA is not 
required to provide notice of the information and evidence 
necessary to substantiate the newly raised claim pursuant to 
the VCAA.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In any event, further review of the claims folder in the 
present case indicates that, in December 2004, the RO issued 
a statement of the case (SOC) which included the issue of 
entitlement to an initial increased for the service-connected 
psychiatric disorder.  The SOC notified the veteran of the 
relevant criteria and evidence necessary to substantiate this 
increased rating claim.  In addition, the SOC included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
this issue.  Also, a December 2003 letter discussed the type 
of evidence that VA would seek to provide and that which the 
veteran was expected to provide and informed the veteran of 
his opportunity to submit "additional things" regarding his 
psychiatric claim.  Consequently, the Board concludes that 
the notification requirements of the VCAA are satisfied with 
regard to the veteran's claim for an initial increased rating 
for his service-connected psychiatric disability.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied with respect to the issue of 
entitlement to an initial increased rating for the 
service-connected dysthymic and chronic pain disorder, the 
Board has relied on communications other than the RO's formal 
VCAA notice letters to the veteran.  Importantly, however, 
the purpose of the VCAA is to notify the appellant of the 
elements pertinent to his or her claim.  See, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Once that goal has been achieved--irrespective of whether it 
has been done by way of a single notice letter or via more 
than one communication--the essential purposes of the VCAA 
have been satisfied.  In the present case, the Board finds 
that, because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the veteran's claim 
for an initial increased rating for his service-connected 
psychiatric disorder.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  In this regard, the Board 
notes that, at the May 2005 personal hearing, the veteran 
testified that he is receiving psychiatric treatment from 
private social workers and/or physicians.  T. at 5-6.  
According to the veteran's testimony, he stated that he would 
provide relevant contact information (e.g., addresses and 
telephone numbers) for these medical care personnel and that 
he would submit the necessary forms authorizing VA to obtain 
records of treatment from these persons.  T. at 6-7.  The 
veteran's record was held open for 30 days for the purpose of 
allowing the veteran and his representative time to provide 
this information.  T. at 7.  

A complete and thorough review of the claims folder indicates 
that no additional information or evidence was received after 
the May 2005 personal hearing.  In this regard, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that VA's duty to assist is not a 
one-way street.  If a veteran wishes help, he/she cannot 
passively wait for it in those circumstances where his/her 
own actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet.App. 191 (1991); Hayes v. Brown, 
5 Vet. App. 60, 68 (1993).  Consequently, the Board concludes 
that a remand to accord the veteran another opportunity to 
provide the relevant contact information and the appropriate 
authorization forms is not necessary.  

Additionally, the veteran has been accorded two psychiatric 
examinations during the current appeal.  In this regard, the 
Board acknowledges that, at the May 2005 personal hearing, 
the veteran asserted that the most recent psychiatric 
examination that he had undergone was inadequate because the 
examiner did not ask him anything "about work . . . [or] how 
. . . [his service-connected psychiatric disorder] affects . 
. . [him] at home."  As such, the veteran, through his 
representative, requested a new pertinent evaluation.  
T. at 4, 10.  

The veteran last underwent an examination of his 
service-connected psychiatric disorder in February 2004.  The 
Board has thoroughly reviewed the report of this evaluation 
and finds that the examination provided a complete 
description of the symptomatology associated with the 
veteran's service-connected dysthymic and chronic pain 
disorder.  Furthermore, the records of contemporaneous 
outpatient psychiatric treatment, as well as the prior 
psychiatric examination completed in May 2003, confirm the 
findings illustrated at the February 2004 examination.  
Consequently, the Board concludes that a remand to accord the 
veteran a relevant VA examination of his service-connected 
psychiatric disorder is not necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) & 38 USCA 5103A(a)(2) 
(which stipulate that the duty to assist is not invoked where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  

Accordingly, the Board finds that VA has satisfied its duties 
to notify and to assist the veteran, pursuant to the VCAA, 
with regard to his claim for an initial increased rating for 
his service-connected psychiatric disorder.  Accordingly, the 
Board will proceed to adjudicate this issue based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2005).  By an October 2003 rating action in the present 
case, the RO granted service connection for a pain disorder 
as secondary to the service-connected left shoulder disorder 
and awarded a 10 percent evaluation for this psychiatric 
disability, effective from July 2002.  

Service medical records are negative for complaints of, 
treatment for, or findings of, a psychiatric disorder.  The 
first competent evidence of a diagnosed psychiatric 
disability is dated in April 1992.  According to a discharge 
summary report dated in that month, the veteran was released 
from an approximately one month hospitalization for alcohol 
and cocaine dependence.  A pertinent diagnosis made at that 
time included an adjustment disorder with a depressed mood.  
Psychiatric symptomatology to include anxiety, depression, 
and easy irritability was noted in January 1997.  In 
addition, a November 2001 VA outpatient treatment record 
indicates that the veteran's medical history includes panic 
attacks.  

A private psychiatric examination conducted in June 2002 
resulted in an Axis I diagnosis of a pain disorder associated 
with psychological factors and a medical condition.  
According to this evaluation report, the veteran had 
complained of chronic pain in his left shoulder and arm.  
Also, a psychiatric examination completed for compensation 
and pension purposes in May 2003 resulted in an Axis I 
diagnosis of a pain disorder associated with psychological 
factors and a general medical condition.  While the examiner 
acknowledged that the veteran's history of a traumatic 
childhood "may . . . be a contributing factor to his 
depression," the doctor also expressed her opinion that 
"[i]t is as likely as not that the veteran's chronic pain 
from his service-connected carpal tunnel syndrome, left knee 
injury, left shoulder injury, and neck condition has 
contributed to his symptoms of depression."  The examiner 
further explained that the veteran's depression is "mostly 
manifested by irritability, sleep difficulties, and chronic 
worries about his future functioning."  

By a July 2004 rating action, the RO redefined the veteran's 
service-connected psychiatric disorder as a dysthymic 
disorder and chronic pain disorder but confirmed the 
10 percent evaluation which was initially assigned to this 
disability.  This service-connected disability remains 
evaluated as 10 percent disabling.  

As the present appeal arises from an initial rating decision 
which established service connection, and assigned an initial 
disability rating for, a psychiatric disorder, the entire 
period is considered for the possibility of staged ratings.  
In other words, consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2005).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2005).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2005).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

According to the applicable diagnostic code, a 10 percent 
evaluation requires evidence of occupational and social 
impairment due to either mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Codes 9422 & 9433 (2005).  

The next higher rating of 30 percent requires evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  Id.  

A 50 percent evaluation will be awarded with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

The next higher evaluation of 70 percent will be awarded with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 51 to 60 is 
illustrative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 is representative of some mild symptoms 
(e.g., a depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  

In the present case, the veteran has consistently asserted 
that his service-connected dysthymia and chronic pain 
disorder has increased in severity.  Specifically, the 
veteran has complained of easy distraction, restlessness, 
mood swings, depression, easy irritability, crying spells, 
sleep disturbances, erratic eating habits, social isolation, 
and an overall loss of interest in everything around him 
except for his family.  See, e.g., T. at 3-5.  The veteran's 
lay statements concerning his service-connected psychiatric 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
such descriptions of this disability must be considered in 
conjunction with the clinical evidence of record and the 
pertinent rating criteria.  

Pertinent evidence received during the current appeal 
includes two reports of psychiatric examinations as well as 
records of periodic outpatient psychiatric treatment.  In 
this regard, the Board notes that, at the May 2005 personal 
hearing, the veteran specifically admitted that he has been 
receiving only intermittent counseling for his symptoms over 
the past year and a half.  T. at 3.  

These relevant medical records reflect the veteran's 
complaints of irritability, easy distraction, restlessness, 
mood swings, crying spells, sleep disturbances, erratic 
eating habits, and an overall loss of interest in everything 
around him except for his family.  Also, at the May 2005 
personal hearing, the veteran testified that, in the prior 
12 months, he had lost between 50-60 days from work due to 
these problems.  T. at 8-9.  Further, objective findings 
shown on multiple evaluations include mild anxiety, mild 
depression, mild memory impairment, sleep disturbance, some 
disorientation to time and place, and speech which increased 
in rate with discussions of physical pain and resulting 
limitations.  Moreover, multiple VA outpatient treatment 
records indicate that the veteran's medical history includes 
panic attacks.  

The Board has carefully considered these complaints and 
objective evaluation findings pertinent to the veteran's 
service-connected psychiatric disorder.  In particular, the 
Board finds that the evidence of lost (absent) days from work 
due to psychiatric symptomatology, mild anxiety, mild 
depression, mild memory impairment, sleep disturbance, some 
disorientation to time and place, an abnormal rate of speech, 
and a history of panic attacks supports the grant of the next 
higher rating of 30 percent for the veteran's 
service-connected dysthymia and chronic pain disorder.  See, 
38 C.F.R. § 4.130, Diagnostic Codes 9422 & 9433 (2005) (which 
stipulates that evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  

Importantly, however, the Board also finds that the competent 
evidence of record does not support the grant of a disability 
rating greater than 30 percent for the service-connected 
dysthymic and chronic pain disorder.  In this regard, the 
Board acknowledges that, at the conclusion of a May 2003 
psychiatric examination, the examiner assigned a Global 
Assessment of Functioning (GAF) score of 58 and explained 
that this number represented moderate psychiatric symptoms.  
A GAF score of 51 to 60 is illustrative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Richard v. Brown, 9 
Vet.App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  

Significantly, the multiple psychiatric evaluations completed 
during the current appeal reflect orientation to person, good 
eye contact, causal and well-groomed dress, cooperation, 
speech which was normal in volume and response time, an 
affect which was appropriate to mood, a good general fund of 
knowledge, good emotional insight, well-organized and 
goal-directed thought processes, good judgment, fair to good 
impulse control, no oppositional ruminations or compulsive 
rituals, no suicidal ruminations or active planning, no 
homicidal thoughts, no hallucinations or delusions, no 
paranoid ideations, and no psychoses.  In fact, at the most 
recent psychiatric examination, which was conducted in 
February 2004, the veteran expressed pleasure regarding the 
upcoming birth of his child.  

Clearly, the symptomatology necessary to support the grant of 
the next higher rating of 50 percent for the 
service-connected dysthymic and chronic pain disorder has not 
been shown.  See, e.g., 38 C.F.R. § 4.130, Diagnostic 
Codes 9422 & 9433 (2005) (which stipulate that evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships is necessary for the assignment of a 50 percent 
rating).  

Under these circumstances, therefore, a basis upon which to 
assign an initial disability rating greater than the 
30 percent awarded by this decision for the service-connected 
dysthymic and chronic pain disorder has not been presented.  
The preponderance of the evidence is against the issue of 
entitlement to an initial disability rating greater than 
30 percent for this service-connected psychiatric disorder.  
Thus, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that his service-connected dysthymic 
and chronic pain disorder has resulted in marked interference 
with his employment or have required frequent periods of 
hospitalization.  

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his service-connected dysthymic and 
chronic pain disorder has resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

The claim of entitlement to an initial disability rating 
greater than 40 percent for the service-connected residuals 
of a left shoulder injury to include post-traumatic 
osteoarthritis and impingement syndrome is dismissed.  

The claim of entitlement to an initial disability rating 
greater than 30 percent for the service-connected residuals 
of a neck strain due to injury to include mild spondylosis is 
dismissed.  

An initial increased rating of 30 percent for the 
service-connected dysthymic and chronic pain disorder is 
allowed, subject to the regulations governing the award of 
monetary benefits.  


REMAND

By a February 2002 rating action, the RO granted service 
connection for left carpal tunnel syndrome, as secondary to 
the service-connected neck strain disability.  Also in that 
determination, the RO awarded a compensable evaluation of 
30 percent, effective from July 2001, for the 
service-connected left carpal tunnel syndrome.  

In a letter dated almost one week later in February 2002, the 
RO notified the veteran of the decision concerning his left 
carpal tunnel syndrome.  In a letter received at the RO in 
May 2002, the veteran's representative specifically stated 
that "[t]he veteran would . . . like . . . for . . . [the 
RO] to consider this letter as a Notice of Disagreement 
concerning . . . [the] decision of February 22, 2002, 
concerning the left (major) carpal tunnel syndrome and he 
would like his case to be reviewed by the Decisional Review 
Officer."  

A review of the claims folder indicates that a statement of 
the case (SOC) regarding this initial increased rating issue 
has not been furnished.  As such, a remand is required to 
accord the RO an opportunity to furnish the veteran and his 
representative an SOC concerning this claim.  See, Manlincon 
v. West, 12 Vet. App. 328 (1999).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

The AMC should furnish the veteran a 
statement of the case regarding the issue 
of entitlement to an initial disability 
rating greater than 30 percent for the 
service-connected left carpal tunnel 
syndrome.  In addition, the RO should 
inform the veteran of the requirements 
necessary to perfect an appeal.  
38 C.F.R. § 19.26 (2005).  If and only if 
the veteran perfects his appeal by timely 
submitting a substantive appeal, should 
this issue be returned to the Board for 
further appellate review.  

No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


